HAWTHORNE, Justice
(dissenting).
The holding of the majority of the court that beer is not an intoxicating liquor within the meaning of Article 91 of the Criminal Code, R.S. 14:91, is clearly erroneous, and I cannot subscribe to it. Article 91 provides :
“Unlawful sales to minors is the selling, or otherwise delivering for value by anyone over the age of seventeen of any intoxicating or spirituous liquors * * * to any *895person under the age of twenty-one. * * ” (All italics in quoted matter are mine.)
The majority evidently believe that the phrase “any intoxicating or spirituous liquors” as used in this statute has a doubtful meaning; otherwise they would have no right, in order to determine the meaning of the phrase, to invoke Article 17 of the Civil Code, which provides:
“Laws in pari materia, or upon the same subject matter, must be construed with a reference to each other; what is clear in one statute may be called in aid to explain what is doubtful in another.”
To determine the so-called doubtful meaning of the phrase “any intoxicating or spirituous liquors”, however, the majority do not apply the rule of interpretation found in Article 3 of the Criminal Code, R.S. 14:3, although professing to do so. Instead they depart entirely from the Criminal Code itself and proceed to examine Chapters 1 and 2 of Title 26 of the Revised Statutes, particularly R.S. 26:2 and 26:241, which they say are in pari materia with Article 91 of the Criminal Code.
It is quite true that under R.S. 26 :2 and 26:241 the definition of the term “liquor” does not include beer, for liquor is defined as “any distilled or rectified alcoholic beverage”,1 and “malt beverages” are defined as “beverages obtained by alcoholic fermentation of an infusion, or concoction, of barley or other grain, malt, and hops in water, including, among other things, ale, beer * * * and the like”.2 The majority, however, do not mention the fact that in each of the very sections in which these definitions are given the statute says “For the purposes of this Chapter, the following terms have the respective meanings ascribed to them in this Section * * * ”, which obviously means that these definitions of the terms “liquor” and “malt beverages” are restricted to Chapters 1 and 2 of Title 26 of the Revised Statutes and cannot be used in interpreting the articles of the Criminal Code and other statutes of this state.
Moreover, even if the definitions of the terms found in R.S. 26:2 and 26:241 were not restricted by the very provisions of these sections, it would be improper to apply the rule of interpretation set forth in Article 17 of the Civil Code. Article 91 of the Criminal Code is not in pari materia with Chapters 1 and 2 of Title 26 of the Revised Statutes of 1950; because the scope, aim, and purpose of Article 91 and of these chapters of Title 26 are distinct and unconnected. Article 91 is found in the Criminal Code and deals with offenses affecting the health and morals of minors. As the State in brief aptly says, Chapter 1 of Title 26 “has for its purpose the granting of authority to the Alcohol Beverage Control Board, now transferred to the Department of Revenue, to regulate and supervise the traffic in alcoholic beverages. Chapter 2 of said Title 26 has for its purpose the *897regulation of traffic in alcoholic beverages, the issuance of permits and license for the sale thereof, the collection of tax on the sale of alcoholic beverages, the causes for the suspension or revocation of licenses and permits and restrictions under which the dealer may operate”.
An act which incidentally refers to the subject dealt with in another act is not in pari materia with that other act if its scope and aim are distinct and unconnected. Malone v. Cannon, 215 La. 939, 41 So.2d 837.
The only rule needed for the interpretation of the phrase “any intoxicating or spirituous liquors” is that found in Article 3 of the Criminal Code itself, which provides :
“The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of the law, all of its provisions shall be given a genuine construction, according to the fair import of their words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision.”
With this rule in mind let us now see what is a fair import of the words “intoxicating or spirituous liquors”, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision of the statute.
Black’s Law Dictionary defines “intoxicating liquor” as follows:
“Any liquor used as a beverage, and which, when so used in sufficient quantities, ordinarily or commonly produces entire or partial intoxication; any liquor intended for use as a beverage or capable of being so used, which contains alcohol, either obtained by fermentation or by the additional process of distillation, in such proportion that it will produce intoxication when imbibed in such quantities as may practically be drunk.”
In defining “beer” this dictionary notes:
“In its ordinary sense, it denotes a beverage which is intoxicating * * * ; and is within the fair meaning of' the words ‘strong or spirituous liquors,’ used in the statutes on this subject. * * * ”
See also State v. Coco, 152 La. 241, 92 So. 883; cf. State v. Scott, 221 La. 643, 60 So.2d 71.
To me it clearly follows that the phrase “intoxicating or spirituous liquors” means any beverage or liquid capable of producing intoxication, and this is a question of fact rather than an issue of law. In the instant case evidence was introduced in the trial court to show that the beer sold by these defendants was in fact intoxicating, and that should end the matter.
The conclusion of the majority that beer is not included in the term “intoxicating or spirituous liquors” as used in Article 91 has a far reaching effect. There are numerous articles of the Criminal Code and other statutes which use the term “intoxicating liquor”, and this decision will partially or *899completely destroy the object and effectiveness of these statutes. See, for example, Articles 92 and 98 of the Criminal Code, R.S. 14:92 and 14:98; R.S. 18:333, 366, 367, and 1181; R.S. 23:311; R.S. 29:30.
To illustrate, Article 92 of the Criminal Code includes in the definition of contributing to the delinquency of juveniles the permitting of any child under the age of 17 to “Visit any place where spirituotis or intoxicating liquors are the principal commodity sold or given away”. Where beer only is sold, under the majority holding in the present case there would be no violation of this statute.
Article 98 of the Criminal Code makes it an offense for a person to operate a vehicle while “under the influence of intoxicating liquorUnder the majority holding, no offense would be committed if someone operated a vehicle while intoxicated on beer.
R.S. 18:333 provides that no polling place shall be established or election held “in any place where intoxicating liquors are dispensed”. R.S. 18:366 provides that “All places where liquors are kept, within one mile of a ward or precinct wherein an election is being held, shall be closed during the day of the election until twelve midnight”. R.S. 18:367 provides that "No one shall have in his possession any intoxicating liquor in a polling place”. Under the majority holding beer would be excluded from the purview of these election statutes.
R.S. 23:311 prohibits the employment of a female in “any place of amusement where intoxicating liquors are made or sold”, and R.S. 29:30 permits the commanding officer of military forces of this state on active duty to “order the closing of any place where * * * intoxicating liquors are sold”. Apparently the majority opinion would permit women to be employed where beer alone is sold, and would prohibit the commanding officer of the military from ordering the closing of an establishment which sells only beer.
These illustrations make it abundantly clear why the lawmakers expressly limited the definition of “liquor” given in Chapters 1 and 2 of Title 26 to the provisions of those chapters.
As to the concurring opinion in the instant case, its reasoning is ingenious, but in my opinion it is overly technical and fundamentally unsound. Moreover it violates the rule of interpretation set out in Article 3 of the Criminal Code. In its usual sense the conjunction “or” is a disjunctive particle used to express an alternative or to give a choice of one among two or more things. See Black’s Law Dictionary, 3rd Ed., page 1296.
Furthermore, the reasoning in the com curring opinion can easily be reduced to an absurdity. The very next article of the Criminal Code, Article 92, which defines the crime of contributing to the delinquency of juveniles, contains the phrase “spirituous or intoxicating liquors” in paragraph (3). Following the reasoning of the concurring opinion, are we to deduce that this means *901“spirituous, to-wit intoxicating liquors” ? If so, then apparently the Legislature thinks the two terms are synonymous, and therefore the term “spirituous liquor” must include beer.
I respectfully dissent.

. R.S. 26:2(2).


. R.S. 26:241(5).